DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
41 – spin mop
41a and 41b – pair of spin mops
21a-d – obstacle sensors
411 – floor cloth
16a – power switch
80 – water pump supply module
85 – pump
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 16, the 3D sensor is denoted as element 25, but later on is incorrectly denoted as element 135
Page 8, second paragraph of detailed description “right spin mope” should read as “right spin mop”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Application No. 2019/0191952) in view of Jones (US Patent Application No. 2002/0016649).

Regarding claim 1, Johnson teaches a mobile robot (Johnson element 10, figure 4) , comprising: a body (Johnson element 12, figure 4), a mop module disposed on the body (Johnson element 60, figure 4) and including a pair of spin mops configured to rotate clockwise or counter clockwise (Johnson element 61, figure 4), and a mop motor (Johnson element 62, figure 5) configured to provide a driving force to the pair of spin mops, a sweep module (Johnson element 40, figure 4) disposed on the body forward of and spaced apart from the mop module, the sweep module including: a collecting part (Johnson element 44, figure 4), including a collecting space to store foreign materials, a sweeping part (Johnson element 41, figure 4) configured to introduce the foreign materials into the collecting space while rotating, and a sweeping motor (Johnson ¶ [0033] “dedicated motors can be provided to rotate […] the brush roll”) configured to provide a driving force to the sweeping part, and a first floor sensor (Johnson element 104, figure 2).
Johnson does not teach the first floor sensor being disposed forward of the sweep module and configured to sense a reflectance of light reflected from the floor.
Jones discloses a floor sensor (Jones element 318, figure 23) disposed forward of the sweep module (figures 23 and 24) configured to sense the reflectance of light reflected from the floor.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to position the floor sensor of Johnson forward of the sweep module, as disclosed in Jones, as doing so would prevent the cleaning robot from driving off a stair or over an obstacle which is too high or too low (Jones ¶ [0008]).

Regarding claim 6, Johnson in view of Jones discloses the mobile robot of claim 1, further comprising a controller (Johnson element 20, figure 1) configured to: determine an entry restriction condition based on a first light reflectance value sensed by the first floor sensor and control the mop motor to perform a motion corresponding to an entry restriction when the entry restriction condition is satisfied (Johnson ¶ [0040], “the cliff sensors […] provide distance feedback and control the robot so that the robot can avoid excessive drops”).

Regarding claim 7, Johnson in view of Jones discloses the mobile robot of claim 6, wherein the entry restriction condition is satisfied when the first light reflectance value is smaller than a predetermined reference reflectance value (Jones ¶ [0066] “as the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold. This triggers cliff avoidance behavior.”)

Regarding claim 16, Johnson in view of Jones discloses the mobile robot of claim 1, wherein the pair of spin mops are symmetrical to each other with respect to a virtual central vertical plane (See annotated figure 4 of Johnson.)

    PNG
    media_image1.png
    882
    1140
    media_image1.png
    Greyscale

Annotated Johnson Fig 4.
Regarding claim 19, Johnson in view of Jones discloses the mobile robot of claim 1, wherein the body includes a base forming a bottom surface of the body and the sweep module is disposed in an inner region of the base (see figure 4).

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Jones as applied to claim 1 above, and further in view of Yoo (U.S. Patent Application No. 2015/0150429).
Regarding claim 2, Johnson in view of Jones discloses the mobile robot of claim 1.
Johnson in view of Jones does not disclose a second floor sensor disposed between the sweep module and the pair of spin mops and configured to sense the reflectance of the light reflected from the floor.
Yoo discloses a floor sensor (Yoo element 212, figure 2) disposed between the sweep module and the pair of spin mops (see annotated Yoo figure 2).

    PNG
    media_image2.png
    901
    828
    media_image2.png
    Greyscale

Annotated Yoo Fig. 2
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the mobile robot of Johnson and Jones with the sensor of Yoo, as doing so would provide the robot with the ability to operate in the absence of light (Yoo ¶ [0149]).
It is further noted by the examiner that mere rearrangement of parts is found to be unpatentable, provided that the rearrangement does not modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Yoo states that “the position sensor maybe installed at any position capable of measuring the amount of actual movement of the cleaning robot” (Yoo ¶ [0150]), and further that “a position variation from a mounting position of the optical flow sensor read by the optical flow sensor is converted into coordinates of the center of the cleaning robot 1” (Yoo ¶ [0149]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the optical flow sensor at the center of the cleaning robot, as doing so would remove the step of converting the sensor coordinates to the center of the robot, and would not impact the operation of the mobile robot.
	

Regarding claim 3, Johnson and Jones in view of Yoo discloses the mobile robot of claim 2, wherein the first floor sensor senses a distance from the floor (Johnson ¶ [0040] “the cliff sensors […] provide distance feedback”.)

Regarding claim 4, Johnson and Jones in view of Yoo discloses the mobile robot of claim 3, wherein the first floor sensor comprises one of a laser sensor or an infrared sensor (Jones ¶ [0017] “the emitter typically includes an infrared light source”).

Regarding claim 5, Johnson and Jones in view of Yoo discloses the mobile robot of claim 2, wherein the second floor sensor comprises an optical flow sensor configured to detect an amount of movement of the mobile robot based on an image of the floor (Yoo ¶ [0149] “an optical flow sensor may be used”)

Regarding claim 8, Johnson and Jones further in view of Yoo discloses the mobile robot of claim 1, further comprising a controller (Johnson element 20, figure 1) configured to: determine an entry restriction condition based on the first light reflectance value sensed by the first floor sensor and a second light reflectance value sensed by the second floor sensor and control the mop motor to perform a motion corresponding to an entry restriction when the entry restriction condition is satisfied (Johnson ¶ [0040], “the cliff sensors […] provide distance feedback and control the robot so that the robot can avoid excessive drops”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jones and Yoo as applied to claim 8 above, and further in view of Morita (U.S. Patent Application No 2019/0269290).
Johnson Jones and Yoo disclose the mobile robot of claim 8.
Johnson Jones and Yoo do not disclose that the entry restriction condition is satisfied when the first light reflectance value and the second light reflectance value are smaller than a predetermined reference reflectance value.
Morita discloses a mobile robot that determines an entry restriction condition when the first light reflectance value and the second light reflectance value are smaller than a predetermined reference value (Morita ¶¶ [0083]-[0085]).
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to provide the mobile robot of Johnson Jones and Yoo with the entry restriction requirements of Morita, as doing so would allow the robot to execute work up to the side edge of the target plane (Morita ¶ [0092]).

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Jones as applied to claim 1 above, and further in view of Svedsen (U.S. Patent No. 7441298).
Regarding claim 10, Johnson and Jones disclose the mobile robot of claim 1.
Johnson and Jones do not disclose a first load information sensor, configured to sense a load value of the sweeping motor; and a controller configured to determine an entry restriction based on the first light reflectance value sensed by the first floor sensor and a first load value sensed by the first load information sensor; and control the mop motor to perform a motion corresponding to an entry restriction when the entry condition is satisfied.
Svedsen discloses a mobile robot comprising a first load information sensor configured to sense a load value of the sweeping motor (see annotated Svedsen figure 9A) and a controller (Svedsen element 108, figure 9A) configured to determine an entry restriction based on the first light reflectance value sensed by the first floor sensor and a first load value sensed by the first load information sensor; and control the mop motor to perform a motion corresponding to an entry restriction when the entry condition is satisfied (Svedsen Col 7, lines 31-40).

    PNG
    media_image3.png
    846
    1022
    media_image3.png
    Greyscale

Annotated Svedsen Fig 9A.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the mobile robot of Johnson and Jones with the motor current sensor and controller of Svedsen, as doing so would allow the mobile robot to avoid overcurrent or temperature rise within the motor (Svedsen col 7, lines 1-5)

Regarding claim 13, Johnson in view of Jones and further in view of Svedsen discloses the mobile robot of claim 1, further comprising: a first load information sensor configured to sense the load value of the sweeping motor (see annotated Svedsen figure 9A above): a second load information sensor configured to sense a load value of the mop motor (see annotated Svedsen figure 9A); and a controller configured to determine an entry restriction condition based on the first light reflectance value of the first floor sensor, the first load value sensed by the first load information sensor and a second load value sensed by the second load information sensor (Svedsen element 108, figure 9A) and control the mop motor to perform a motion corresponding to an entry restriction when the entry restriction condition is satisfied (Svedsen Col. 1, lines 48-51). 

Regarding claim 14, Johnson in view of Jones and further in view of Svedsen discloses the mobile robot of claim 13, wherein the entry restriction condition is satisfied when at least one of the first light reflectance value is smaller than the predetermined reference reflectance value (Jones ¶ [0066]), the first load value is greater than the predetermined first reference load value (Svedsen Col. 7, lines 31-40), and the second load value is greater than a predetermined second reference load value (Svedsen Col 14, lines 21-23). 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jones and Svedsen as applied to claims 10 and 13 above, and further in view of Afrouzi (U.S. Patent Application No. 2019/0204851).
Regarding claim 11, Johnson in view of Jones and Svedsen discloses the mobile robot of claim 10 wherein the entry restriction condition is satisfied when one of the first light reflectance value is smaller than a predetermined reference reflectance value (Jones ¶ [0066])
Johnson in view of Jones and Svedsen does not disclose the entry restriction condition being satisfied when the first load value is smaller than a predetermined first reference load value.
Afrouzi discloses a mobile robot having a motor current sensor (Afrouzi ¶ [0021]) and a processor that determines environmental characteristics based on feedback from the motor current sensor (Afrouzi ¶ [0029] “The processor may infer the type of floor based on the amount of current drawn”) and determine an entry restriction (Afrouzi ¶ [0029] “and in response adjusts the speed of components”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the mobile robot of Johnson, Jones and Svedsen with the sensor and processor of Afrouzi, as doing so would allow the mobile robot to better determine the characteristics of its environment (Afrouzi ¶ [0037] “the processor may use environmental sensor data from more than one type of sensor to improve predictions of environmental characteristics”).

Regarding claim 12, Johnson in view of Jones and Svedsen discloses the mobile robot of claim 10 wherein the entry restriction condition is satisfied when the first light reflectance value is smaller than the predetermined reference reflectance value (Jones ¶ [0066])
Johnson in view of Jones and Svedsen does not disclose the entry restriction condition being satisfied when the first load value is greater than a predetermined first reference load value.
Afrouzi discloses a mobile robot having a motor current sensor (Afrouzi ¶ [0021]) and a processor that determines environmental characteristics based on feedback from the motor current sensor (Afrouzi ¶ [0029] “The processor may infer the type of floor based on the amount of current drawn”) and determine an entry restriction (Afrouzi ¶ [0029] “and in response adjusts the speed of components”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the mobile robot of Johnson, Jones and Svedsen with the processor and sensors of Afrouzi, as doing so would allow the mobile robot to better determine the characteristics of its environment (Afrouzi ¶ [0037] “the processor may use environmental sensor data from more than one type of sensor to improve predictions of environmental characteristics”).

Regarding claim 15, Johnson in view of Jones and Svedsen discloses the mobile robot of claim 13 wherein the entry restriction condition is satisfied when the first light reflectance value is smaller than the predetermined reference reflectance value (Jones ¶ [0066])
Johnson in view of Jones and Svedsen does not disclose the entry restriction condition being satisfied when the first light reflectance value is smaller than the predetermined reference reflectance value, the first load value is greater than the predetermined first reference load value, and the second load value is greater than the predetermined second reference load value.
Afrouzi discloses a mobile robot having a main brush motor current sensor (Afrouzi ¶ [0021]), a peripheral brush motor current sensor (Afrouzi ¶ [0027]), and a processor that determines environmental characteristics based on feedback from the motor current sensors (Afrouzi ¶ [0029] “The processor may infer the type of floor based on the amount of current drawn”) and determine an entry restriction (Afrouzi ¶ [0029] “and in response adjusts the speed of components”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the mobile robot of Johnson, Jones and Svedsen with the sensors and processor of Afrouzi, as doing so would allow the mobile robot to better determine the characteristics of its environment (Afrouzi ¶ [0037] “the processor may use environmental sensor data from more than one type of sensor to improve predictions of environmental characteristics”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Jones as applied to claim 1 above, and further in view of Gilbert (U.S. Patent Application No 2008/0276408).
Regarding claim 17,  Johnson in view of Jones discloses the mobile robot of claim 1. 
Johnson in view of Jones does not disclose at least a portion of the first floor sensor being vertically overlapped with the virtual central vertical plane. 
Gilbert discloses a mobile robot with a floor sensor being vertically overlapped with the virtual central vertical plane (Gilbert element 362, figure 28).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to position the floor sensor of Johnson and Jones to be vertically overlapped with the virtual central vertical plane as doing so would position the sensor the further forward on the robot possible and allow the robot sufficient time to detect a cliff event and successfully respond to the detected cliff event (Gilbert ¶ [0266]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jones and Yoo as applied to claim 2 above, and further in view of  Gilbert.
	Regarding claim 18, Johnson in view of Jones and Yoo discloses the mobile robot of claim 2 wherein portions of the second floor sensor are vertically overlapped with the virtual central vertical plane (see rejection of claim 2, positioning the optical flow sensor at the center of the robot would cause it to be overlapped with the virtual central vertical plane).
Johnson in view of Jones and Yoo does not disclose the first floor sensor being vertically overlapped by the virtual central vertical plane.
Gilbert discloses a mobile robot with a floor sensor being vertically overlapped with the virtual central vertical plane (Gilbert element 362, figure 28).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to position the first floor sensor of Johnson, Jones and Yoo to be vertically overlapped with the virtual central vertical plane as doing so would allow the robot sufficient time to detect a cliff event and successfully respond to the detected cliff event (Gilbert ¶ [0266]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Jones as applied to claim 1 above, and further in view of Kim (U.S. Patent Application No. 2013/0312215).
Johnson in view of Jones discloses the mobile robot of claim 1.
Johnson in view of Jones does not disclose the collecting part disposed forward of the sweeping part.
Kim discloses a mobile robot with a collecting part (Kim element 40, Fig 1) disposed forward of the sweeping part (Kim element 20, Fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to arrange the sweeping and collecting parts of Johnson and Jones to have the collecting part placed forward of the sweeping part, as doing so would allow a user to easily attach/detach the dust collector from the case (Kim ¶ [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J QUINN whose telephone number is (571)272-4606. The examiner can normally be reached Monday Through Thursday, 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571)272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.Q./Examiner, Art Unit 3723   

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723